internal_revenue_service department of the uniform issue list no washington dc contact person telephone numbe in reference to ter ra t4 date nov legend church a church b order b organization a otganization b organization c hospital d- hospital e hospital f hospital g hospital h corporation i conference j foundation k corporation board m committee n committee o foundation p church a book church b directory hospital d plans plan v-1 plan v-2 plan v-3 plan v-4 plan v-5 hospital e plans l t i - l i e t ez plan w-1 plan w-2 hospital f plan hospital h plans plan x-1 plan x-2 plan x-3 pian x-4 plan x-5 pian x-6 plan x-7 plan x-8 organization c plans plan y-1 plan y-2 plan y-3 plan y-4 plan y-5 plan y-6 plan y-7 state z dear sir madam d e w e t b d m n u d e h w o i l o n u t b t n o i o this is in response to a ruling_request submitted on your behalf by your authorized representative dated date and supplemented by additional correspondence dated may i9 date december date and date the ruling_request concerns whether certain employee benefit plans constitute church plans under sec_4t4 e of the internal_revenue_code the code the following facts and representations have been submitted organization a is a state z non-profit corporation organization a is recognized as a tax-exempt_organization described in sec_501 of the code and has been determined not to be an organization described in sec_509 of the code by a letter_ruling from the internal_revenue_service dated date organization a is also a church a health services organization organization a is the parent_corporation and sole corporate member of three wholly owned subsidiaries hospital d hospital e and hospital f organization a wholly controls hospital g and corporation i under the articles of incorporation of organization a two of organization a’s purposes are to operate exclusively for the benefit of to perform the functions of to carry out the purposes of hospital d and such other not-for-profit health care providers organized for charitable purposes as the board_of trustees may from time to time determine collectively the supported charities and shall be operated supervised or controlled by or in connection with the supported charities and to operate exclisively for charitable benevolent educational and scientific purposes in furtherance of the charitable benevolent educational and scientific purposes now or at any time hereafter fostered by the supported charities the bylaws of organization a provide in part that organization a shall be organized as a not-for-profit corporation established to govern supervise and control its various subsidiaries including hospital d hospital e andhospital f and organization a shall itself operate exclusively for charitable benevolent educational and scientific purposes in furtherance of the charitable benevolent and educational and scientific purposes now or at any time hereafter fostered by it or its subsidiaries including without limitation making distributions to organization a and its subsidiaries the bylaws of organization a provide that the board_of directors of organization a who serve staggered terms consists of no more than io members the members inclide the chairman of the organization a board_of directors the immediate past chairman of the organization a board_of directors and the chair-elect of the organization a board_of directors the members of organization a’s board_of directors are elected for a term of three years by conference j at its annual session a majority of the members of the organization a board_of directors must be members of the board_of directors of hospital d hospital d is a state z non-profit corporation hospital d is recognized as a tax- exempt_organization described in sec_501 of the code by a letter_ruling from the internal_revenue_service dated date hospital dis a church a health services organization whose purpose is to operate exclusively for charitable educational and scientific purposes under the bylaws two of hospital d’s purposes are to establish equip operate and maintain a christian benevolent charitable and scientific institution not-for-profit for giving medical and surgical care to the sick wounded and suffering and to operate exclusively for charitable benevolent educational and scientific purposes and to carry on any educational activities related to rendering care to the sick or injured or the promotion of health which in the opinion of the board may be justified by the facilities personnel funds or other requirements that are or can be made available the sole corporate member of hospital d is organization a hospital d is governed by a board_of twenty-seven directors nominated by board m of conference j and elected by conference j at its annual session hospital d’s board_of directors must be elected in accordance with the church a book_up to seven members of the board_of directors may be clergy members hospital e is a state z non-profit corporation hospital e is recognized ‘as a tax- exempt_organization described in sec_501 of the code and has been determined not to be an organization described in sec_509 of the code by a determination_letter from the internal_revenue_service effective date hospital e is a church a healtli services organization whose purpose is to operate exclusively for charitable educational and qqr scientific purposes the bylaws of hospital d described above are also included in hospital e’s bylaws the sole corporate member of hospital'e is organization a hospital e is governed by a board_of not less than three nor more than eight elected directors nominated by board m of conférence j and elected’by conference j at its annual session hospital e’s board_of directors must be elected in accordance with the church a book_up to three members of the board_of directors may be clergy members af all times no less than three-fifths of the board_of directors shall be members of church a hospital f is a state z non-profit corporation hospital f is recognized as a tax- exempt_organization described in sec_501 of the code and has been determined not to be an organization described in sec_509 of the code by a determination_letter from the internal_revenue_service dated date hospital f services organization whose purpose is to operate exclusively for charitable educational and scientific purposes the bylaws of hospital d described above are also included in hospital f’s bylaws is a church a health the sole corporate member of hospital f is organization a hospital f is governed by a board_of directors of not less than three nor more than eleven directors nominated by hospital f’s board_of directors and approved and eléctedby organization a organization a has the power to approve or disapprove all actions of hospital f’s board_of directors pertaining to management of hospital f and its financial affairs prior to the establishment of organization c on date hospital g was a state z non-profit corporation which was not exempt ftom federal_income_tax hospital g was a church a health services organization that was wholly controlled by organization a prior fo the establishment of organization c on date corporation i'was a state z for profit corporation which was not exempt from federal_income_tax corporation i was a church a health services organization that was wholly controlled by organization a prior to the establishment of organization c on date hospital d maintained retirement and health and welfare plans plans v-i through v-5 collectively referred to as hospital d plans hospital e maintained retirement and health_plans plans w-i and w-2 colléctively reférred to as hospital e plans and hospital f maintained a health plan hospital f plan for their employees employees of hospital g and corporation i participated in plan v-5 a group term life_insurance plan it is represented that prior to the establishment of organization c on date pian v-5 was the only plan of hospital d e or f that covered employees of taxable entities hospital g and corporation i it is also represented that the total number of employees of taxable entities who participated in plan v-5 was less than three percent of the total of all employees who participated in plan v-5 l1 itis further represented that the hospital d ptans other than plan v-1 the hospital e plans and the hospital f plan have since their inception been administered by committee n whose sole purpose was tlie adininistration of such plans pursuant to sec_414 of the code pian v-1 was amended in to repiace the plan_administrator with a commiittee whose sole purpose is the administration of pian v-1 to be effective as of january the original effective date of the plan conference j is comprised of approximately cooperating churches in state z which have a combined membership of over big_number people churches of conference j voluntarily cooperate with the religious mission of conference j and help support its service programs organization a receives financial and other support from conference j with whom it has a covenant relationship which provides financial support for programs relating to nursing education the training of clergy in hospital visitation skills and making pastoral care available to alf of the patients in each of its hospitals organization a has regularly scheduled church a religious services in all of its facilities with full-time paid church a ministers on the staff and chapels that are set_aside and dedicated to religious purposes for patients families and employees there are three chapels in the hospitals of organization a and there are three full-time church a chaplains serving organization a there is a covenant relationship with conference j which provides active interchange between the churches of church a and organization a the annual conférence appoints persons to be liaisons with organization a and each of its subsidiaries with clergy appointees required to be church a ministers in conference j each church a minister who serves within organization a is required to be appointed by his or her bishop under the provisions of the church a book there are health education programs in church a churches in the area which organization a serves on a continuing basis it is represented that conférence j is a connectional structure of cooperating churches in state z all members of conference j voluntarily cooperate with and help support the service programs of church a through conference j it is further represented that conference j constitutes a congregation or association of churches within the meaning of sec_414 of the code organization b a non-profit corporation was founded by order b a religious_order of women organized within and sharing common religious bonds and convictions with church b order b is run by a general council consisting of members of order b order b is listed in the church b directory order b founded organization b in furtherance of its mission within ctiurch b to help the poor and sick the solé members of organization b are order b’s general council the purposes of organization b are consistent with order b and its function to carry out order b’s mission and philosophy of health care in accordance with the ethical principles of church b organization b received an advisory opinion ffom the department of labor dated date that its employee benefit plans and those of its participating hospitals including hospital h were church plans within the meaning of sec_3 of the employee_retirement_income_security_act_of_1974 erisa the advisory opinion also referred to private letter rulings issued by the internal_revenue_service on september which concluded ‘the plans were church plans within the meaning of sec_414 of the code hospital h is a state z non-profit corporation represented to bé exempt from féderal income_tax as an organization described under sec_501 of the code hospital h is a health services organization whose purposes include owning leasing operating and or controlling directly or indirectly hospital medical health care clinical research and nursing systems organizations and physicians nurses and specialists in allied fields and for the provision of other services and items related to any of the foregoing or desirable in order to promote the public health including serving the medically underserved and providing management advisory service and financial assistance and support to other health care related_organizations or operations which may be involved in carrying out the promotion of public health purposes of hospital h foundation k is a state z non-profit corporation represented to bé exempt from federal_income_tax as an organization described under sec_501 of the code prior to the establishment of organization c on date foundation k was wholly controlled by hospital h and its board_of directors was appointed by hospital h foundation k was the development and fund-raising organization for hospital h corporation l is a state z non-profit corporation corporation l is recognized as a tax-exempt_organization described in sec_50i c of the code and has been determined not to be an organization described in sec_509 of the code by a letter_ruling from the internal_revenue_service dated may prior to tlie establishment of organization c on date corporation l was wholly-owned by hospital h and its board_of directors was appointed solely by hospital h prior to date hospital h participated in the employee benefit plans maintained by organization b effective date hospital h withdrew from participation in organization b’s plans and maintained plans x-1 through x-8 collectively referred to as hospital h plans for the benefit of its employees and the employees of foundation k and corporation l it has been represented that from date to date the hospital h ‘plans were administered by a committee appointed by the board_of directors of hospital h the committee consisted of at least three individuals one of whom was required to be an officer or manager of hospital h and the others who were members of the hospital h board_of directors the administrative committee had oversight authority over alt the benefit programs established under hospital h and its sole responsibility was the administration and oversight of such programs organization c is a stafe z non-profit corporation which was established’on date through the merger of organization a and organization b organization c is recognized as a tax-exempt_organization described in sec_501 of fhe code and has been determined not to be an organization described in sec_509 of the code by a letter_ruling from the internal_revenue_service dated date organization c was ‘ created to combine the competing separate health systems operated by organization aand organization b into a single unified health services organization whose purposes include to operate exclusively for religious charitable scientific literary and educational_purposes organization a operated hospitals d e f and g and corporation i organization b operated hospital h foundation k and corporation l in all matters relating to the operation of organization c the ethical and religious directives for church b health facilities and the church a book are to be respected organization c is a membership corporation equally controlled by its two members organization a and organization b organization c is governed by a board_of seventeen directors organization c board_of directors which is divided into the following four classes class a directors class b directors class c directors and the ex- officio director organization a and organization b each have the exclusive right and power to select and appoint two class a directors three class b ‘directors and three class c directors directors appointed by organization a may be removed only by organization a and directors appointed by organization b may be removed only by organization b the chief_executive_officer of organization c serves as the ex-officio director effective june organization c became the sole corporate member of hospital d hospital e hospital f and hospital h effective date hospital g and corporation i were merged into organization c and ceased being taxable entities and became part of the tax exempt structure of organization c as a result of the merger employees of hospital g and corporation i became employees of organization c however hospital g and corporation i continue to operate under their original names effective with the creation of organization c on date alt of thie employees of foundation k were transferred to organization c foundation k was renamed foundation p which continues as a separate wholly owned entity of organization c accordingly employees of the former foundation k are now employees of organization c employed in foundation p atso effective june i0 corporation l continued as a separate wholly owned entity of organization c from date to january i organization a continued to maintain hospital d plans hospital e plans and the hospital f plan prior to date the hospital h plans were part of organization b effective june t0 hospital h withdrew as a participating hospital in organization b from date to date hospital h continued fo maintain thie hospital h pians effective january i all of the hospital d plans hospital e plans and the hospital f plan were either frozen and or terminated and participation in those plans by organization a entities ceased effective on date hospital h plans x-1 x-2 and x-8 became organization c plans and were renamed organization c’plans y-1 y-2 atic y-3 respectively effective date hospital h adopted organization c plans y-4 through y-7 for the benefit of its employees and hospital h ptins x-3 through k-7-were terminated as of the same date also effective january all of the organization a entities adopted the organization c plans for the benefit of their employees and ‘became participating employers in the organization c plans as a result of the merger of hospital g and corporation i into organization c ail of the employees of hospital g and corporation l as employees of organization c participate in all of the organization c plans also the employees of foundation p as employees of organization c participate in all of the organization c plans further employees of corporation l participate in organization c plans y-3 througir y-7 effective date administration for all organization c plans other than plan y-t was transferred to’a committee appointed by the organization c board_of directors all members of the committee are required to be employees of organization c the sole responsibility of the committee is the administration and oversight of organization c plans other than plan y-1 administration of plan y-1 was transferred to committeé o effective january i committee o’s sole responsibility is the administration and oversight of plan y-1 and two other qualified_plans maintained by organization b the members of committee o are appointed by the board_of directors of organization b and are required to share religious bonds and convictions with church b ina letter dated december i4 it was represented that for purposes of sec_414 of the code and the request for a ruling church a through its conference j with church b through order b formed an association of churches fo provide for the rendition of healthcare services in their service area with respect to the foregoing the following rulings were requested each of the hospital d plans hospital e plans and the hospital f plan qualifies as a church_plan under sec_414 of the code prior to date and each of the hospital d plans hospital e plans hospital f plan hospital h pians and organization c’plans qualifies as a church_plan under sec_414 of the code on and after date sec_4t4 e of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt ffom taxation undér sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law cb f enacted date sec_1017 of erisa provides that code sec_414 appliéd as of the date of erisa’s enactment however sec_4t4 e was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa public law to provide that sec_414 was effective as of january sec_414 of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals described in sec_414 e i or sec_414 or their beneficiaries under sec_414 of the code a plan established ’for its employees by an employer which is not itself a church or a convention or association of churches but is associated with a church or a convention or association of churches will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or fiinding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization wliether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shalt be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 c g provides that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements sec_1_414_e_-1 of the income_tax regulations provides that for purposes of sec_414 of the code the term church includes a religious_order or a religious_organization if such order or organization is an integral part of a church and is engaged in carrying out the functions ofa church whether as a civil law corporation or otherwise in order for an organization to have a church_plan under sec_414 of the cade it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 e b of the code by virtue of the organization’s affiliation with a church or a convention or association of churches in addition in the case of a plan established by an organization that is not itself a church or a convention or association of churches the plan must be maintained by an organization described in sec_414 a of the code in this case organization a is a non-profit corporation organized under the laws of state z organization a is a church a health services organization and is operated exclusively for charitable benevolent educational and scientific purposes organization a is exempt from federal_income_tax because it is an organization described in sec_501 of the code the board_of directors of organization a are elected by conference j and a majority of tts members must be members of the board_of directors of hospital d organization a receives financial and other support from conference j with whom it has a covenant relationship it is represented that conference j is a connectional structure of cooperating churches in state z all members of conference j voluntarily cooperate with and help support the service programs of church a through conference j it is further represented that conference j constitutes a congregation or association of churches within the meaning of sec_414 of the cade organization b was founded by order b that is listed in the church b directory order b founded organization b in furtherance ofits mission within church bto help the poor and sick the sole members of organization b are order b’s general council the purposes of organization bare consistent with order b and its function to carry out order b’s mission and philosophy of health care in accordance with the ethical principles of church b organization c is a non-profit corporation organized under the laws of state z organization c was established on date through a merger of organization a and organization b to combine two competing health systems into a single unified health services organization operating exclusively for religious charitable scientific literary and educational_purposes organization cis exempt from federal_income_tax because it is an organization described in sec_501 of the code organization c is equally controlled by its two members organization a and organization b organization a and organization b each have the exclusive right and power to select and appoint the same number of directors to the board_of directors further directors appointed by each organization may be removed only by that organization in connection with the formation of organization c it is represented that church a througli its conference j with church b through order b formed an association of churches to provide for the rendition of healthcare services in their service area under these circumstances the association of churches a and b an association of churches has indirect control_over organization c the following concerns the entities controlled by organization a organization b and organization c prior to date organization a was the parent_corporation and sole corporate member of three wholly owned subsidiaries hospital d hospital e and hospital f organization a wholly controlled hospital g and corporation i an nm hospital d hospital e and hospital f are non-profit corporations organized under the laws of state z these hospitals are church a health services organizations operated exclusively for charitable educational and scientific purposes and are exempt from federal_income_tax because they are organizations described in sec_501 of the code prior to date the board_of directors of hospital d and hospital e were nominated by board m of conference j and elected by conference j the board_of directors of hospital f were nominated by hospital f’s board_of directors and approved and elected by organization a organization a had the power to approve or disapprove all actions of hospital f’s board_of directors pertaining to management of hospital f and its financial affairs prior to date hospital g was a non-profit corporation organized under the laws of state z that was not exempt from federal_income_tax hospital g was a church a health services organization corporation i was a for profit corporation organized under the laws of state z corporation i was a church a health services organization prior to june hospitals d and'e were controlted by church a through conference j an association of churches of church a hospitals f and g and corporation i were indirectly controlled by church a through conference j’s control of organization a prior to date organization b was the parent and sole corporate member of hospital h and hospital h’s two wholly owned subsidiaries foundation k and corporation l hospital h is a non-profit corporation organized under the laws of state z hospital his a church b health services organization whose purposes include promoting public health including serving the medically underserved hospital'h is exempt from féderal income_tax because it is an organization described in sec_501 of the code foundation k and corporation l are non-profit corporations organized under the laws of state z and represented to be exempt from federal_income_tax as organizations described in sec_501 of the code prior fo date church b indirectly controlted hospital h foundation k and corporation l through order b’s control of organization b organization a and organization b were merged to form organization con date to combine two health systems into a single unified health services organization operating exclusively for religious charitable scientific literary and educational_purposes organization c is equally controlled by its two members organization a and organization b church a and church b as an association of churches indirectly control organization c through the control of organization a by conference j and the control of organization b by order b under these circumstances prior to date hospital d hospital e and hospital f are organizations that were indirectly controlled by church a through conference j and organization a and on and after june i0 are indirectly controlled by an association of churches a and b through organization c under the principles of sec_414 of the code the employees of hospital d hospital e and hospital f are employees of organizations which are exempt from tax under sec_501 of the code and which are controlled by or associated with a church_or_convention_or_association_of_churches in this case in view of the common religious bonds between church a conference j and organization a and their control_over hospitals d e and f the employees of hospitals d e and f are deemed employees of church a prior to june t998 and on and after that date are deemed employees of an association of churclies a and b under sec_414 of the code for purposes of the church_plan rules in addition it is represented that prior to date the number of employees of taxable entities hospital g and corporation i who participated in plan v-5 was less than percent of the total number of participants in that plan therefore pursuant to sec_414 of the code substantially_all of the individuals included in plan v-5 were individuals described in sec_414 or sec_4t4 e by of the code furthermore due to the merger of hospital g and corporation i into organization c on date those entities although continuing to operate under their original names ceased being taxable entities and their employees became employees of organization c on and after date hospital g and corporation i were indirectly controlled by an association of churches a and b through organization c under the principles of sec_414 e b of the code the employees of organization c employed in hospital g and corporation i are employees of an organization which is exempt from tax under sec_501 of the code and which is controlied by or associated with a church or corivention or association of churches therefore on and after date the employees of organization c employed in hospital g and corporation i are deemed employees of an association of churches a and b under sec_414 of the code for purposes of the church_plan rules prior to date hospital h foundation k and ‘corporation l are organizations that were indirectly controlled by church b through organization b and on and after june t0 aré indirectly controlfed by an association of churches a and b through organization c under the principles of sec_414 of the code the employees of hospital h the employees of organization c employed in foundation p former foundation k employees who were transferred to organization c and the employees of corporation l are employees of organizations which are exempt from tax under sec_501 of the code and which are controlled by or associated with a church_or_convention_or_association_of_churches in this case in view of the common religious bonds between church b and organization b and their control_over hospital h foundation k and corporation l the employees of hospital h foundation k and corporation l are deemed employees of church b prior to date and on and after that date employees of hospital h employees of organization c employed'in foundation p and employees of corporation l are deemed employees of an association of churches a and b under sec_414 of the code for purposes of tlie church_plan rules having established that the employees of hospitals d e and f are deemed to be employees of church a or an association of churches a and b and that the employees of hospital h foundation k and corporation l are deemed to be employees of church b or an association of churches a and b and that on and after date the employees of organization c employed in hospital g corporation i and foundation p'are deemed to be employees of an association of churches a and b the remaining issue is whether the retirement committees administering the hospital d plans hospital e plans hospital f pian hospital h plans and the organization c plans were or are as in the case of the organization c plans organizations controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding ofa plan or program within the meaning of sec_4t4 e a of the code prior to date the hospital d plans hospital e plans and hospital f plans except for plan v-1 were administered by committee n committee n was appointed by the board_of directors of hospital d committee n had oversiglit authority over all of the benefit programs except for plan v-1 established under organization a and its sole responsibility was the administration and oversight of such programs hospital d is controlled by and associated with church a through conference j and organization a pursuant to sec_414 of the code the plan_administrator of plan v- was changed from hospital d the sponsor to the administrative committee of the organization c plans whiose sole function is the administration of organization c plans under sec_414 of the code if a plan intended to be a church_plan fails to meet one or more church_plan requirements and corrects its failure within the statutorily-defined correction_period then the plan shall be deemed to meet the requirements of sec_414 for the year in which the correction was made and for alt prior years in this case the failiire of pian v-1 to satisfy the requirements of sec_414 of the code for years prior to was corrected within the correction_period defined in sec_414 and pian v-1 is deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years pursuant fo sec_414 prior to date the hospital h plans were administered by an administrative committee appointed by the board_of directors of hospital'h the administrative committee had oversight authority over all the benefit programs established under hospital'h and its sole responsibility was the administration and oversight of such programs hospital h is controlled by and associated with church b through order b and organization b with respect to the hospital h plans for tlie period from date through date the administrative committee was an organization indirectly controlled by church b effective date alf organization c plans other than plan y-1 formerly plan x-1 are administered by a committee appointed by the organization c board_of directors the sole responsibility of the committee is the administration and oversight of organization c plans the administrative committee is controlled by organization c which in turn is controlled by an association of churclies a and b the administration of plani y-t m was transferred to committee o which is controlled by organization b because organization b is contralled by church b through order b committee o is an organization indirectly controtied by church b accordingly with respect to ruling_request one we conclude that eacli of the hospital d plans hospital e plans and the hospital f plan qualifies as a church_plan under sec_414 of the code prior to june t998 with respect to ruling_request two we conclude that each of the hospital d plans hospital e plans hospital f plan hospital h plans and organization c plans qualifiés as a church_plan under sec_414 of the code on and after date this letter expresses no opinion as to whether plans v-i v-2 x-1 or y-t satisfy the requirements for qualification under sec_401 of the code the determination as to whether a pian is qualified under sec_401 is within the jurisdiction of the appropriate area manager’s office of the internal_revenue_service similarly this letter expresses no opinion as to whether plans v-3 w-i x-2 or y-2 meet flie requirements of sec_403 of the code furthermore this letter expresses no opinion as to whether plans x-7 and y-7 are cafeteria plans within the meaning of sec_125 of the code this letter expresses no opinion as to whether any organization referred to above is a church or a qualified_church-controlled_organization within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it and applies only with respect to the hospital d hospital e hospital f hospital h and organization c plans as submitted with this request sec_61 to k of the code provides that this private_letter_ruling may not be used or cited as precedent in accordance with a power of afforney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours shh lidlelle by john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice copy of letter to authorized representative
